Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6,20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 6,20 respectively cite claims 1,2, but do not further limit claims 1,2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,6,9, 11-17,20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Simmons 20200019949

Regarding Claim 1, Simmons discloses
a goods path that allows one or more goods held by a customer passing through a customer path to be moved along, and
Simmons is directed to an automated checkout.  (Simmons, abstract).  Simmons discloses a sensorized checkout path where the customer and goods move.  (Simmons, fig. 3a 3b)

a reader device configured to perform wireless communication, whose medium is radio waves, with one or more electronic tags attached to the one or more goods while the one or more goods are moved along the goods path, thereby reading one or more pieces of goods information on the one or more goods, respectively.


Regarding Claim 2, Simmons discloses the system of claim 1
wherein the goods path is elongated along the customer path.
See prior art rejection of claim 1.

Regarding Claim 3, Simmons discloses the system of claim 1
wherein the reader device is configured to read the one or more pieces of goods information according to a result of detection by a customer detector configured to detect movement of the customer.
“The gateway 106 also includes one or more presence sensors 116A-116B. The presence sensors 116 are configured to detect the presence of an individual or an object in the sensing area 112. The presence sensors 116 may be a motion detection sensor, camera, heat sensor, laser sensor, photo eye, RADAR, LIDAR, or any other sensor configured to detect motion or the presence of an object. There may be an outer presence sensor 116A located closer to the outside 102 of the vending area 104. There may also be an inner presence sensor 116B located closer to the inside 103 of the vending area 104. In some embodiments, presence sensors 116 may include motion detection cameras mounted on the gateway 106, for example (not shown) on vertical structure 110 and/or horizontal structure 108 and on pedestrian structure 204 of FIG. 2.”  (Simmons, para0025)

Regarding Claim 4, Simmons discloses the system of claim1
wherein the reader device includes antennas each of which is configured to receive radio waves.
“The gateway 106 also includes one or more identification sensors 114A-114C. In some embodiments, the identification sensors 114 are any non-line-of-sight sensor, such as an RFID antenna, a Bluetooth antenna, a Wi-Fi antenna, or any other sensor not requiring direct line of sight with a corresponding tag or identification. For example, the identification sensors 114 may be RFID antennas capable of detecting an RFID tag, even if there is an object between the RFID tag and the identification sensor 114.”  (Simmons, para 0023)

Regarding Claim 6, Simmons discloses the system of claim1
A shopping assistance system comprising the wireless reading system of claim 1, and
See prior art rejection of claim 1


a checkout system configured to perform a checkout process based on the one or more pieces goods information.
“In FIG. 3B, the individual 302 triggers the inner presence sensor 116B (e.g., by breaking and unbreaking a triggering emission from the sensor) and the identification sensors 114 are activated. The individual 302 is now within the sensing area 112, and the identification sensors 114 are activated. The identification sensors 114 detect the patron identification 304 and the item identification 126 within the sensing area 112, The system locates information associated with the individual 302 and the item 124. 



Regarding Claim 9, Simmons discloses the system of claim 6
Wherein the shopping assistance system causes the wireless reading system to read the one or more pieces of goods information and identification information together from one or more electronic tags attached to one or more goods to be purchased, and 
(Simmons, fig. 3a-3c)

an identification tag storing the identification information associated with a settlement source, and 
“ The individual 302 may have on his/her person a patron identification 304. The patron identification 304 may be a unique electronic product code (EPC) badge associated with an account. The account may be associated with an individual and/or an organization, and the system may be capable of managing transactions for multiple individuals and organizations.”  (Simmons, para 0043)

the checkout system is configured to acquire the one or more pieces of goods information and the identification information from the wireless reading system to perform the checkout process.
(Simmons, fig. 3a-3c)

Regarding Claim 11, 
wherein the identification tag is issued in a check-in process before the checkout process is started.
“ The individual 302 may have on his/her person a patron identification 304. The patron identification 304 may be a unique electronic product code (EPC) badge associated with an account. The account may be associated with an individual and/or an organization, and the system may be capable of managing transactions for multiple individuals and organizations.”  (Simmons, para 0043)

Regarding Claim 12, Simmons discloses the system of claim 9
wherein the identification tag is validated in a check-in process before the checkout process is started.
(Simmons, fig.7, element 706)

Regarding Claim 13
a movement step of allowing one or more goods held by a customer passing through a customer path to be moved along a goods path, and
a reading step of, while the one or more goods are moved along the goods path in the movement step, performing wireless communication, whose medium is radio waves, with one or more electronic tags attached to the one or more goods, thereby reading one or more pieces goods information on the one or more goods, respectively.
See prior art rejection of claim 1

Regarding Claim 14
a check-in step of specifying a settlement source,
a movement step of allowing one or more goods held by a customer passing through a customer path to be moved along a goods path after the check-in step,
a reading step of, while the one or more goods are moved along the goods path in the movement step, performing wireless communication, whose medium is radio waves, with one or more electronic tags attached to the one or more goods, thereby reading one or more pieces goods information on the one or more goods, respectively, and
a checkout step of performing checkout based on the settlement source that has been specified in the check-in step, and the one or more pieces goods information read through the reading step.
See prior art rejection of claim 1; Simmons fig.7.

Regarding Claim 15, Simmons discloses the system of claim 2
wherein the reader device is configured to read the one or more pieces of goods information according to a result of detection by a customer detector configured to detect movement of the customer.
(Simmons, fig. 3a, 3b)

Regarding Claim 16, Simmons discloses the system of claim 2
wherein the reader device includes antennas each of which is configured to receive radio waves.
See prior art rejection of claim 4

Regarding Claim 17, 
wherein the reader device includes antennas each of which is configured to receive radio waves.
See prior art rejection of claim 4

Regarding Claim 20
A shopping assistance system comprising the wireless reading system of claim 2, and
See prior art rejection of claim 2

a checkout system configured to perform a checkout process based on the one or more pieces goods information.
See prior art rejection of claim 6.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 5,18,19 rejected under 35 U.S.C. 103 as being unpatentable over Simmons in view of Perng US20100164687A1

Regarding Claim 5, Simmons discloses the system of claim 1
wherein the antennas are disposed … in a direction of the goods path which the one or more goods are moved along.
See prior art rejection of claim 1.

Simmons does not explicitly disclose
further including a discriminator configured to, when of the antennas, two or more antennas receive radio waves, discriminate respective positions in order in which the two or more antennas receive the radio waves,
side by side

Perng is directed to a method of differentiating between adjacent RFID readers.  (Perng, abstract).  “Within the present embodiment, only the single second RFID reader 4b is taken as an example, but it is not limited to the amount RFID reader within the RFID system of the present 



Regarding Claim 18, Simmons discloses the system of claim 16
See prior art rejection of claim 5

Regarding Claim 19, Simmons discloses the system of claim 17
See prior art rejection of claim 5




Claims 7 rejected under 35 U.S.C. 103 as being unpatentable over Simmons in view of Daily 20150041535

Regarding Claim 7, Simmons discloses the system of claim 6

Simmons does not explicitly disclose 
Wherein the checkout system includes an input device configured to receive a customer’s operation, and the reader device and the input device are provided in one housing.
Daily is directed to a RFID self checkout kiosk.  (Daily, abstract).  Daily discloses the kiosk housing may comprise the reader and customer input.  (Daily, fig.4)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Simmons with kiosk of Daily with the motivation of making purchases.  Id.


Claims 8 rejected under 35 U.S.C. 103 as being unpatentable over Simmons in view of Davis 8448857


Regarding Claim 8, Simmons discloses the system of claim 6. Simmons does not explicitly disclose

wherein the checkout system includes an input device configured to receive a customer’s operation, and 

Davis is directed to a customer checkout system.  (Davis, abstract; fig.3-5).   Davis discloses a customer input to the side of a customer/goods path.  “A processing system 26 included with the scanning system 20 is schematically illustrated here as a computer with an electronic display 27 and peripherals 28 for processing and displaying information contained within the signals emitted by the 


the input device is disposed at an opposite side of the customer path from the goods path.
The examiner notes that Simmons and Davis both disclose a goods path when goods are moved in order to be scanned for RFID.  (See above).   The goods could be in a container or held in a customer’s hand.  Id.  However, they do not explicitly disclose the orientation of the goods.  However, the goods could be arranged in a limited number of ways.  (ie. in front of a customer, held in a right hand, left hand, etc).   Accordingly, a customer moving goods at his side opposite to the side of the checkout apparatus where the customer input would satisfy the claim.  The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 


Claims 10 rejected under 35 U.S.C. 103 as being unpatentable over Simmons in view Dearing US20070069018A1


Regarding Claim 10, Simmons discloses the system of claim 9.  Simmons does not explicitly disclose

wherein at least one of available time of the identification tag and the number of times the identification tag can be used for the checkout process is provided with a limit,.
Dearing is directed to RFID tagged product stocking system.  (Dearing, abstract).   “In one embodiment of the system 25, one or more RFID access badges 75 (FIGS. 1 and 3) are be generated. Preferably, the RFID badges 75, as well as the other RFID tags (discussed below) are passive transponder tags. Preferably, the RFID badges 75 are encoded with unique identifying information from the account set-up module 33 based on digital signatures. In addition, it is preferred that the digital signatures encoded on the RFID badges 75 used by restocking services provide one-time access to a specific MW, and thereafter expire, and be disposable. One-time access badges may be set to expire after a certain amount of time or at a set time. However, the badges 75 may also take a form that can be enabled again for one-time access at the next restocking event. The RFID access badges may be fixed on a carton of products 80 (FIG. 3). Alternatively, they may be delivered separately to the facility where the MW of interest is located. Alternatively, they may be the badges of field personnel or designated on-site authorized support personnel.”  (Dearing, para 0051)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Simmons with the expiration of Dearing with the motivation of accessing goods.  (Dearing, summary)

Conclusion








Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ALLEN C CHEIN/Primary Examiner, Art Unit 3687